Case 0:20-cv-60275-WPD Document 16 Entered on FLSD Docket 06/08/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   TODDRIC KNIGHT and EVENSON       )
   BENDERS,                         )
                                    )
             Plaintiffs,            )
                                    )
   v.                               )                   Case No. 0:20-cv-60275-WPD
                                    )
   ALL-WAYS TOWING & STORAGE, INC., )
                                    )
             Defendant.             )
                                    )


              DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                           PLAINTIFFS’ COMPLAINT


         Defendant, ALL-WAYS TOWING & STORAGE, INC., (“Defendant”) through its

  undersigned counsel and pursuant to Federal Rule of Civil Procedure 8 and 12 hereby answers

  Plaintiffs’ Complaint (Doc. 1) and asserts defenses and affirmative defenses as follows:

                                  JURISDICTION AND VENUE

     1. Defendant admits Plaintiffs have brought this action under the Fair Labor Standards Act,

         (“FLSA”) but denies Plaintiffs are entitled to any of the requested relief and all other

         allegations in Paragraph 1 of the Complaint.

     2. Defendant admits the allegations in Paragraph 2 of the Complaint.

     3. Defendant admits, for venue purposes only, that this case is properly before this Court,

         but denies that any improper employment practices occurred. Defendant denies the

         remaining allegations in Paragraph 3 of the Complaint.

     4. Defendant denies the allegations in Paragraph 4 of the Complaint.




                                                   1
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 0:20-cv-60275-WPD Document 16 Entered on FLSD Docket 06/08/2020 Page 2 of 7



     5. Defendant is without knowledge, and therefore denies the allegations in Paragraph 5 of the

        Complaint.

                                            PARTIES

     6. Defendant is without knowledge, and therefore denies the allegations in Paragraph 6 of the

        Complaint.

     7. Defendant is without knowledge, and therefore denies the allegations in Paragraph 7 of the

        Complaint.

     8. Defendant admits the allegations in Paragraph 8 of the Complaint.

     9. Defendant admits the allegations in Paragraph 9 of the Complaint.

     10. Defendant admits it subject to the FLSA but denies all other the allegations in Paragraph

        10 of the Complaint.

     11. Defendant admits it subject to the FLSA but denies all other the allegations in Paragraph

        11 of the Complaint.

     12. Defendant admits it subject to the FLSA but denies all other the allegations in Paragraph

        12 of the Complaint.

     13. Defendant admits it subject to the FLSA but denies all other the allegations in Paragraph

        13 of the Complaint.

                                  GENERAL ALLEGATIONS

     14. Defendant denies the allegations in Paragraph 14 of the Complaint.

     15. Defendant is without knowledge, and therefore denies the allegations in Paragraph 15 of

        the Complaint.

     16. Defendant is without knowledge, and therefore denies the allegations in Paragraph 16 of

        the Complaint.
                                                 2
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 0:20-cv-60275-WPD Document 16 Entered on FLSD Docket 06/08/2020 Page 3 of 7



     17. Defendant is without knowledge, and therefore denies the allegations in Paragraph 17 of

        the Complaint.

     18. Defendant denies the allegations in Paragraph 18 of the Complaint.

     19. Defendant denies the allegations in Paragraph 19 of the Complaint.

     20. Defendant denies the allegations in Paragraph 20 of the Complaint.

     21. Defendant denies the allegations in Paragraph 21 of the Complaint.

     22. Defendant denies the allegations in Paragraph 22 of the Complaint.

     23. Defendant denies the allegations in Paragraph 23 of the Complaint.

     24. Defendant denies the allegations in Paragraph 24 of the Complaint.

     25. Defendant is without knowledge, and therefore denies the allegations in Paragraph 25 of

        the Complaint.

     26. Defendant denies the allegations in Paragraph 26 of the Complaint.

     27. Defendant denies the allegations in Paragraph 27 of the Complaint.

     28. Defendant is without knowledge, and therefore denies the allegations in Paragraph 28 of

        the Complaint.

     29. Defendant admits the attorney’s fees provision of the FLSA speaks for itself. Defendant,

        however, denies it violated the FLSA and denies the remaining allegations in Paragraph 29

        of the Complaint.

                COUNT I – ALLEGED VIOLATION OF FLSA/OVERTIME

     30. Defendant reincorporates and readopts all responses to Paragraphs 1 through 29 above as

        if stated fuller herein. 30

     31. Defendant denies the allegations in Paragraph 31 of the Complaint.

     32. Defendant denies the allegations in Paragraph 32 of the Complaint.

                                                3
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 0:20-cv-60275-WPD Document 16 Entered on FLSD Docket 06/08/2020 Page 4 of 7



     33. Defendant admits the allegations in Paragraph 33 of the Complaint.

     34. Defendant denies the allegations in Paragraph 34 of the Complaint.

     35. Defendant denies the allegations in Paragraph 35 of the Complaint.

     36. Defendant denies the allegations in Paragraph 36 of the Complaint.

     37. Defendant admits the attorney’s fees provision of the FLSA speaks for itself. Defendant,

         however, denies it violated the FLSA and denies the remaining allegations in Paragraph 37

         of the Complaint.

  In response to the “Wherefore” allegations following Paragraph 37 of the Complaint, and

  subparts (a)-(e) thereof, Defendant denies that Plaintiffs are entitled to judgement or relief.

              COUNT II – ALLEGED VIOLATION OF FLSA/MINIMUM WAGE

     38. Defendant reincorporates and readopts all responses to Paragraphs 1 through 29 above as

         if stated fuller herein. 38

     39. Defendant denies the allegations in Paragraph 39 of the Complaint.

     40. Defendant denies the allegations in Paragraph 40 of the Complaint.

     41. Defendant denies the allegations in Paragraph 41 of the Complaint.

  In response to the “Wherefore” allegations following Paragraph 41 of the Complaint, and

  subparts (a)-(e) thereof, Defendant denies that Plaintiffs are entitled to judgement or relief.

                            COUNT III – ALLEGED UNPAID WAGES

     42. Defendant reincorporates and readopts all responses to Paragraphs 1 through 29 above as

         if stated fuller herein. 42

     43. Defendant is without knowledge, and therefore denies the allegations in Paragraph 43 of

         the Complaint.


                                                    4
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 0:20-cv-60275-WPD Document 16 Entered on FLSD Docket 06/08/2020 Page 5 of 7



      44. Plaintiffs’ allegations are insufficiently specific, therefore Defendant denies the allegations

          in Paragraph 44 of the Complaint.

      45. Defendant denies the allegations in Paragraph 45 of the Complaint.

      46. Defendant is without knowledge, and therefore denies the allegations in Paragraph 46 of

          the Complaint.

      47. Defendant is without knowledge, and therefore denies the allegations in Paragraph 47 of

          the Complaint.

  In response to the “Wherefore” allegations following Paragraph 41 of the Complaint, and

  subparts (a)-(e) thereof, Defendant denies that Plaintiffs are entitled to judgement or relief.

                                        DEMAND FOR JURY TRIAL

          Defendant denies that Plaintiffs will present any issue for a jury to try.

                                              GENERAL DENIAL

          Any and all allegations not expressly admitted are denied.

                               AFFIRMATIVE AND OTHER DEFENSES 1

                                                FIRST DEFENSE

          Even crediting the allegations of the Complaint, the activities for which Plaintiffs were

  allegedly not compensated involve only insubstantial and insignificant periods of time, or are de

  minimis, and are not compensable under the FLSA or any other applicable law or regulation.

                                              SECOND DEFENSE

          Plaintiffs’ claims are barred because Plaintiffs were paid all wages due.




  1
   By pleading any matter as a defense, Defendant does not concede that it bears the burden of proof with regard to
  such matter.
                                                           5
                                                                                            www.spirelawfirm.com
                                                                                            Employment Attorneys
Case 0:20-cv-60275-WPD Document 16 Entered on FLSD Docket 06/08/2020 Page 6 of 7



                                         THIRD DEFENSE

         To the extent Plaintiffs are entitled to damages, Defendant is entitled to a credit or set off

  against amounts overpaid in the course of Plaintiffs’ employment.

                                        FOURTH DEFENSE

         Some or all of the disputed time for which Plaintiffs seek recovery of wages purportedly

  owed was spent engaged in activities which were not hours worked under the FLSA and other

  applicable laws and were not an integral and indispensable part of Plaintiffs’ principal activities.

                                          FIFTH DEFENSE

         Plaintiffs’ Complaint is barred in whole or in part because, based on the hours worked,

  Plaintiffs are not entitled to overtime compensation under the FLSA.

                                          SIXTH DEFENSE

         Plaintiffs’ claims are barred to the extent Plaintiffs seek compensation for activities that

  are non-compensable under the Portal to Portal Act, including 29 U.S.C. § 254(a).

                                       SEVENTH DEFENSE

         Because Plaintiffs’ Complaint is phrased in vague and conclusory terms, Defendant

  cannot fully anticipate all defenses which may be applicable to this action. Accordingly, the

  right to assert additional defenses, to the extent such defenses are applicable, is hereby reserved.




                                                    6
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
Case 0:20-cv-60275-WPD Document 16 Entered on FLSD Docket 06/08/2020 Page 7 of 7




  DATED this 8th day of June, 2020.

                                               Respectfully submitted,
                                               Spire Law, LLC
                                               12249 Science Drive, Suite 155
                                               Orlando, Florida 32826


                                               By: s/Jesse I. Unruh
                                                      Jesse I. Unruh, Esq.
                                                      Florida Bar No. 93121
                                                      jesse@spirelawfirm.com


                                               Attorney for Defendant | All-Ways Towing &
                                               Storage, Inc.


                                  CERTIFICATE OF SERVICE

          I hereby Certify that on this 8th day of June, 2020, the foregoing was electronically filed
  with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice
  of electronic filing to: Tiexin Yang, Esq. at tiexin@icelawfirm.com and Charles Merrill Eiss, Esq.
  at chuck@icelawfirm.com at 7951 SW 6th Street, Suite 308, Plantation, FL 33324
                                                 /s/ Jesse Unruh
                                                 Jesse Unruh




                                                  7
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
